          Case 20-03402 Document 41 Filed in TXSB on 09/11/20 Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                         )
    In re:                               )                            Chapter 11
                                         )
    NEIMAN MARCUS GROUP LTD LLC, et al., )                            Case No. 20-32519 (DRJ)
                                         )
                          1              )                            (Jointly Administered)
                 Debtors.
                                         )
                                         )
     MARIPOSA INTERMEDIATE HOLDINGS      )
     LLC, NEIMAN MARCUS GROUP LTD LLC,   )
     and THE NEIMAN MARCUS GROUP LLC,    )
                                         )                            Adv. Proc. No. 20-03402
                Plaintiffs,              )
                                         )
           v.                            )
                                         )
     MARBLE RIDGE CAPITAL LP and MARBLE )
     RIDGE MASTER FUND LP,               )
                                         )
                Defendants               )
                                         )

                 STIPULATION AND AGREED ORDER EXTENDING
              TEMPORARY RESTRAINING ORDER AND CONTINUING
               HEARING AND RELATED DEADLINES WITH RESPECT
          TO PLAINTIFFS’ APPLICATION FOR PRELIMINARY INJUNCTION

        Plaintiffs Mariposa Intermediate Holdings LLC, Neiman Marcus Group LTD LLC, and

The Neiman Marcus Group LLC (together, the “Plaintiffs”) and Defendants Marble Ridge Capital

LP      and       Marble        Ridge       Master          Fund     LP       (collectively,      “Defendants,


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc. (9271);
BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829); NEMA
Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent Corporation
(9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700); NMG California
Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes PropCo LLC
(1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC (0786); NMG
Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC
(6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus Square, 1618
Main Street, Dallas, Texas 75201.

                                                        1
        Case 20-03402 Document 41 Filed in TXSB on 09/11/20 Page 2 of 6




and together with Plaintiffs, the “Parties”) hereby enter into this stipulation (the “Stipulation”)

and agree as follows:

       WHEREAS, on August 26, 2020, Plaintiffs filed a Complaint And Application For A

Temporary Restraining Order And Preliminary Injunction and supporting papers and exhibits (the

“Application”) [Docket Nos. 1 - 3];

       WHEREAS, on August 28, 2010, the Parties agreed to, and the Court entered, a Stipulation

and Agreed-Upon Temporary Restraining Order (the “Temporary Restraining Order”) setting a

hearing on the Application for September 18, 2020 [Docket No. 22];

       WHEREAS, the Parties have agreed to extend the Temporary Restraining Order and

continue the hearing on the Application and related deadlines;

       NOW, THEREFORE, THE PARTIES HEREBY AGREE AND STIPULATE AS

FOLLOWS:

       1. The Temporary Restraining Order, and all terms and restrictions therein, except as

specifically modified by this Order, is extended by agreement and shall remain in full force and

effect until 5:00 p.m. Central Time on October 2, 2020, at which time the order shall expire and

dissolve unless either terminated earlier by court order or further extended as provided by law,

agreement of the parties, or further order of this Court on good cause shown.

       2. The hearing on the Application is continued to 9:00 a.m. Central Time on October 2,

2020, to be separately noticed by Plaintiffs.

       3. Defendants shall file their memoranda of law and any accompanying papers and

declarations in response to the Application on or before September 21, 2020.

       4. Plaintiffs shall file their reply in support of their Application on or before September

28, 2020.



                                                2
      Case 20-03402 Document 41 Filed in TXSB on 09/11/20 Page 3 of 6




IT IS SO ORDERED.

Signed: September 11, 2020

                                  _____________________________________
                                  DAVID R. JONES
                                  UNITED STATES BANKRUPTCY JUDGE




                                     3
        Case 20-03402 Document 41 Filed in TXSB on 09/11/20 Page 4 of 6




 Dated: September 11, 2020
 Houston, Texas

 Agreed:

/s/ Laura M. Fontaine
Joshua L. Hedrick
Texas State Bar No. 24061123
Laura M. Fontaine
Texas State Bar No. 24065239
Mark A. Fritsche
Texas State Bar No. 24100095

HEDRICK KRING, PLLC
1700 Pacific Avenue, Suite 4650
Dallas, Texas 75201
Telephone: (214) 880-9600
Fax: (214) 481-1844
Email: Josh@HedrickKring.com
Email: Laura@HedrickKring.com
Email: Mark@HedrickKring.com

-and-

KOBRE & KIM LLP
Michael S. Kim (pro hac vice pending)
Zachary D. Rosenbaum (pro hac vice
pending)
Daniel J. Saval (pro hac vice pending)
Leif T. Simonson (pro hac vice pending)
Alexandra Fellowes (pro hac vice pending)
800 Third Ave
New York, New York 10022
Telephone: +1 212 488 1200
Facsimile: +1 212 488 1220
Email:
Michael.Kim@kobrekim.com
Zachary.Rosenbaum@kobrekim.com
Daniel.Saval@kobrekim.com
Leif.Simonson@kobrekim.com
Alexandra.Fellowes@kobrekim.com

Attorneys for Marble Ridge Master Fund LP




                                            4
        Case 20-03402 Document 41 Filed in TXSB on 09/11/20 Page 5 of 6




/s/ T. Michael Wall
John P. Melko
State Bar No. 13919600
T. Michael Wall
State Bar No. 20757300
FOLEY & LARDNER LLP
1000 Louisiana Street, Suite 2000
Houston, Texas 77002-2099
Telephone: 713-276-5500
Email: tmelk@foley.com
Email: tmwall@foley.com
Attorneys for Marble Ridge Capital LP



/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.
Matthew D. Cavenaugh (TX Bar No.
24062656)
Jennifer F. Wertz (TX Bar No. 24072822)
Kristhy M. Peguero (TX Bar No. 24102776)
Veronica A. Polnick (TX Bar No. 24079148)
1401 McKinney Street, Suite 1900
Houston, Texas 77010
Telephone: (713) 752-4200
Facsimile: (713) 752-4221
Email: mcavenaugh@jw.com
jwertz@jw.com
kpeguero@jw.com
vpolnick@jw.com

-and-

KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS
INTERNATIONAL LLP
Anup Sathy, P.C. (admitted pro hac vice)
Chad J. Husnick, P.C. (admitted pro hac vice)
300 North LaSalle Street
Chicago, Illinois 60654
Telephone: (312) 862-2000
Facsimile: (312) 862-2200
Email: anup.sathy@kirkland.com
chad.husnick@kirkland.com



                                                5
        Case 20-03402 Document 41 Filed in TXSB on 09/11/20 Page 6 of 6




-and-

Matthew C. Fagen (admitted pro hac vice)
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800
Facsimile: (212) 446-4900
Email: matthew.fagen@kirkland.com
Co-Counsel to the Plaintiffs




                                           6
